Citation Nr: 0941912	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 
2002, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an increased schedular rating for 
residuals of a right fibula and tibia fracture, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an extension of a temporary total 
disability rating based on the need for convalescence beyond 
August 31, 1997, for residuals of a right fibula and tibia 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from August 1959 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, and the Appeals Management Center (AMC).

Generally, a TDIU rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).  
Additionally, a veteran may be entitled to TDIU on an extra-
schedular basis if it is established that he is unable to 
secure or follow substantially gainful employment as a result 
of the effect of his service-connected disability.  38 C.F.R. 
§ 4.16(b).

In September 2003, the Board remanded a then-pending claim 
for TDIU for additional development.  By a July 2004 rating 
decision, the AMC granted entitlement to individual 
unemployability effective November 1, 2002.  In October 2004, 
the Veteran filed a notice of disagreement with the July 2004 
decision, specifically with the assigned effective date for 
the TDIU award.  He contended that the effective date should 
be as early as 1997-the timeframe when he maintains he 
became unemployable.  

As was VA's practice at the time, the RO accepted the 
Veteran's October 2004 statement as a new claim for an 
earlier effective date rather than a notice of disagreement 
with the July 2004 decision.  Subsequently, the United States 
Court of Appeals for Veterans Claims (Court) held that there 
is no such freestanding claim as a "claim for an earlier 
effective date."  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  A final decision can only be overcome by a request 
for revision based on clear and unmistakable error or by a 
request to reopen based upon new and material evidence.  See 
38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.156(a) (2009).  Although the RO adjudicated 
the issue as a new claim when it denied entitlement to an 
earlier effective date in a June 2005 rating decision, a 
statement of the case (SOC) was nevertheless properly issued 
in May 2006.  The Veteran perfected an appeal to the issue 
and it is properly before the Board.

A TDIU claim is in effect a claim for an increased rating.  
See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
effective date of an award of increased compensation shall be 
the earliest as of which it is factually ascertainable that 
an increase in disability had occurred, if an application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400(o) (2009); Harper v. Brown, 10 Vet. App. 125 (1997).

A background of the history of the Veteran's disability 
claims before VA, along with important pieces of evidence, is 
useful in framing the salient questions pertinent to this 
earlier effective date issue.  In October 1963, shortly after 
his discharge from active military service, the Veteran 
submitted his initial application for benefits.  In February 
1964, service connection was granted for residual fracture of 
the left 2nd metacarpal with flexion deformity of the index 
finger (hereinafter left finger disability) and for fracture 
of the distal end of the left fibula (hereinafter left ankle 
disability).  A noncompensable (zero percent) rating was 
assigned for both disabilities effective from October 19, 
1963.  In June 1964 the rating for the left finger disability 
was increased to 10 percent and it was later reduced to a 
noncompensable rating in May 1977.  Notably, a July 1967 VA 
examination report reflects that the Veteran was previously 
employed as a carpenter.  A September 1977 VA examination 
report indicates that his occupation had changed to that of a 
hairdresser.  The record shows that the Veteran thereafter 
worked as a hairdresser for many years.

In January 1994, the Veteran filed a claim for an increased 
rating for his left finger disability.  He underwent a 
corrective osteotomy with rigid plate fixation of the left 
2nd metacarpal at the VA Medical Center (VAMC) in Tampa, 
Florida, in November 1994.  By a May 1995 rating decision, 
the RO in St. Petersburg, Florida awarded the Veteran an 
increased rating of 10 percent for his service-connected left 
finger disability effective from January 1, 1995 (subsequent 
to a temporary total disability rating based on 
convalescence).  An appeal for a schedular rating in excess 
of 10 percent for the left finger disability was ultimately 
denied by the Board in March 2005.

In June 1996, the Veteran filed a claim for an increased 
rating for his left ankle disability.  He also submitted a 
decision from the Social Security Administration (SSA), dated 
in June 1996.  SSA found the Veteran to be disabled as a 
result of both service-connected and non-service-connected 
disabilities-carpal tunnel syndrome, hearing loss, and 
arthritis of the left ankle.  In any case, the Veteran worked 
as a hairdresser after SSA issued its decision.  After 
declining to award a compensable rating for the Veteran's 
left ankle disability in February 1998, the RO increased the 
rating to 10 percent in a September 1998 rating decision with 
an effective date of March 27, 1997.  An appeal for a 
schedular rating in excess of 10 percent for the left ankle 
disability was ultimately denied by the Board in March 2005.

In September 1997, the Veteran submitted a statement 
indicating that he broke his right leg on July 27, 1997.  He 
stated that he fell because of his weak left leg and ankle.  
Although he later stated he was not asking for service 
connection for a broken right leg in June 1998, the RO 
construed the previous statement as a claim for service 
connection on a secondary basis and denied service connection 
for right leg fracture secondary to service-connected left 
ankle disability in the October 1998 decision.  The evidence 
shows that the Veteran broke his right leg on or about 
July 27, 1997 while he was at work.  He immediately underwent 
surgery on the right leg at the VAMC in St. Louis, Missouri.  
An open reduction and internal fixation with intramedullary 
nailing of the right tibia was performed.  In December 1997, 
a similar operation was performed.  By a January 2002 rating 
decision, the RO granted service connection for residuals of 
a right fibula and tibia fracture (hereinafter right leg 
disability).  A 10 percent rating was awarded effective 
September 4, 1997.  The RO later found that clear and 
unmistakable error was committed with respect to the setting 
of that effective date.  In May 2006, the RO set the 
effective date to July 27, 1997 for the right leg disability.

When the Veteran submitted the September 1997 statement 
regarding his right leg, he also stated that he would not be 
able to return to work for at least six months.  In September 
1998, the Veteran submitted a formal application for 
increased compensation based on unemployability.  He noted 
that he had worked as a hairdresser since at least 1988 and 
most recently in July 1997 when he broke his right leg.  The 
Veteran indicated that he has a high school education and 
that he completed cosmetology school in 1971.  He stated that 
he could not walk or stand as a result of his service-
connected left ankle and broken right leg.  There is evidence 
that the Veteran was employed by the State of Illinois in 
1999.  However, the work was through a SSA rehabilitation 
program.  A February 2000 letter from SSA notes that although 
the Veteran had been working, SSA found that the work he was 
doing did not show that he could do substantial work.

In regards to additional disabilities, the Veteran submitted 
claims of service connection for a left knee disability and a 
low back disability as secondary to service-connected left 
ankle disability in October 1998 and October 2000, 
respectively.  Although both claims were initially denied, 
the RO granted service connection for a back condition 
(hereinafter back disability) in January 2002.  A disability 
rating of 20 percent was assigned effective from February 28, 
2001.  By a February 2002 rating, service connection was 
granted for left knee problems (hereinafter left knee 
disability).  A 10 percent rating was assigned effective 
October 13, 1998.

During this time period, the Veteran submitted an opinion 
examination from W.D., D.O., dated in July 2000.  Dr. W.D. 
noted the Veteran's medical history, particularly with 
respect to his left ankle, left hand, left knee, and right 
leg.  An eight month history of low back pain was also noted, 
as was a history of prostate cancer and rectal cancer.  Dr. 
W.D. diagnosed the Veteran with: status-post excision 
differentiated squamous cell carcinoma of the perianal skin 
and anus; osteopenia of the left hand with deformities of the 
distal first metatarsal; arthritic joints of the left foot, 
left ankle, subtalus, and metatarsal joints; right leg one-
half inch shorter than the left leg secondary to a compound 
fracture of the tibia and malaligned fibula; and lumbar 
sprain and strain with arthritic and degenerative disc 
changes to be ruled out.

Dr. W.D. found that the Veteran's left finger disability 
resulted in degenerative changes to the hand with 
deformities.  As a result, the Veteran had a loss of strength 
in his left arm and hand.  He also had difficulty lifting any 
amount of weight with the hand.  Dr. W.D. stated that the 
degenerative changes had increased and continued to worsen 
with increased loss of the ability to function with the left 
hand.  Dr. W.D. noted that the Veteran developed a compound 
fracture of the right fibula and tibia as a result of an 
accident in 1997.  When the bones did not heal properly, it 
was followed by pinning the bone by placing a metal support 
implant.  After examining the Veteran, Dr. W.D. stated that 
he agreed with the SSA determination that the Veteran was 
physically disabled.  Dr. W.D. did not believe that the 
Veteran was capable of any substantial work on a regular 
basis and is qualified for total disability.  According to 
Dr. W.D., the Veteran's major problems were an inability to 
stand due to the arthritis conditions of the joints and bones 
of the ankle, the foot, and mid-tarsal locations, as well as 
degenerative changes from the compound fracture and the 
inability to withstand stress on the right leg, along with 
the pain and loss of strength in the left hand, and the 
recent problems with the low back.  Dr. W.D. concluded that 
the Veteran was unable to perform any gainful employment.

The Veteran also submitted handwritten statements apparently 
from a Dr. Ziann who physically examined the Veteran in 
August 2000.  Dr. Ziann stated that the Veteran was totally 
and permanently disabled because of his disabilities.  He 
reiterated the statement in September 2001.

Entitlement to a TDIU rating was denied by the RO in rating 
decisions, dated in October 1998, December 1999, and January 
2002.  In September 2002, the Veteran underwent surgery on 
his right leg for the third time.  Two interlock screws that 
were painful were removed from the right tibia at the St. 
Louis VAMC.  Thereafter, by a March 2003 rating decision, the 
RO increased the disability rating for the Veteran's service-
connected right leg disability to 30 percent (from 10 
percent) effective from November 1, 2002 (subsequent to a 
temporary total disability rating based on convalescence 
effective from September 30, 2002).

At this point of the claims process, the Veteran met the 
schedular criteria for a TDIU rating.  Although his service-
connected disabilities combined to only a 60 percent rating 
as of November 1, 2002, the disabilities affected the same 
system (orthopedic) and combined to 60 percent with 
application of the bilateral factor as if they were a single 
disability.  See 38 C.F.R. §§ 4.16(a)(3), 4.25, 4.26 (2009).  
By a July 2004 rating decision, the AMC awarded a TDIU rating 
effective November 1, 2002.  In that decision, the AMC noted 
that the medical evidence showed that the Veteran was 
unemployable in July 2000 (presumably referring to Dr. W.D.'s 
opinion) but the combined ratings did not meet the schedular 
criteria under 38 C.F.R. § 4.16(a) until November 1, 2002. 

The Board notes that evidence dated after November 1, 2002, 
includes a January 2003 examination report from H.I.Z., M.D., 
and a June 2003 VA examination report.  Dr. H.I.Z. gave the 
opinion that the Veteran is disabled to such a state that it 
would be impossible to perform any gainful employment.  Dr. 
H.I.Z. stated that the Veteran has chronic intermittent pain 
and range of motion restrictions with little or no weight-
bearing on the right leg.  Dr. H.I.Z. felt that the Veteran 
will have on-going problems when he has exacerbations of the 
left hand, mid and lower back, right and left leg, and the 
right and left knee.  The June 2003 VA examiner noted that 
the Veteran had multiple musculoskeletal problems, the 
combination of which negatively impacted his ability to 
obtain gainful employment.  According to the examiner, the 
most significant problems that would affect the Veteran's 
ability to be gainfully employed would be his right tibia, 
left ankle, and his low back as related to the ability to 
stand or walk.  Sedentary activities in which the Veteran 
must use his left hand would be negatively impacted because 
of the weakness and limited motion of the left hand.  The 
examiner therefore concluded that the Veteran was unable to 
obtain or to maintain gainful employment.

Although the Veteran has been afforded a VA examination in 
connection with the TDIU issue in compliance with VA's duty 
to assist, see 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2009), the June 2003 examiner's 
opinion did not specifically address whether the Veteran's 
service-connected disabilities were of such nature and 
severity as to prevent him from securing or following 
substantially gainful employment prior to November 1, 2002.  
As noted previously, the Veteran was contending as much at 
least as early as September 1998 when he submitted his formal 
application for a TDIU rating.  The Court has indicated that 
this sort of question may require a retrospective medical 
opinion.  See, e.g., Chotta v. Peake, 22 Vet. App. 80 (2008).  
In the Veteran's case, the Board finds that the claims file 
should be forwarded to an appropriate VA physician so that he 
or she may review the file and provide such an opinion.

The Board notes that when the designated examiner provides 
the opinion, and when the AOJ re-adjudicates the issue, it 
must be addressed in the context of not only the facts and 
evidence, but also effective dates.  As mentioned in the 
background discussion, the Veteran's disabilities have 
varying effective dates set for the grants of service 
connection.  Additionally, the AOJ must consider the 
provisions of 38 C.F.R. § 4.16(b) that pertain to the 
possible referral of the case to the Director of the 
Compensation and Pension Service.

Although they were not certified to the Board by the AOJ, the 
two issues of entitlement to an increased schedular rating 
for residuals of a right fibula and tibia fracture, currently 
evaluated as 30 percent disabling, and entitlement to an 
extension of a temporary total disability rating based on the 
need for convalescence beyond August 31, 1997, for residuals 
of a right fibula and tibia fracture, are before the Board.

As noted previously, by the March 2006 rating decision, the 
RO increased the schedular rating to 30 percent (from 10 
percent) for the Veteran's service-connected residuals of a 
right fibula and tibia fracture, effective November 1, 2002.  
In April 2003, the Veteran stated that he wanted to appeal 
the decision of the 30 percent increase on his right leg.  He 
believed that he should have a higher rating for that 
disability.  The Veteran's April 2003 statement can 
reasonably be construed as a timely filed notice of 
disagreement with the rating assigned in the March 2006 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2009).  Although a TDIU rating has been in 
effect since November 1, 2002, issues of higher schedular 
ratings are not made moot by the simultaneous award of a TDIU 
rating.  See VAOPGCPREC 6-99 (Jun. 7, 1999).

A SOC is required when a claimant protests a determination.  
38 C.F.R. § 19.26 (2009).  To date, no SOC has been furnished 
concerning a higher schedular rating for residuals of a right 
fibula and tibia fracture, or at least no SOC has been 
associated with the claims file that is before the Board.  
Therefore, the issuance of a SOC is required regarding the 
issue of entitlement to an increased schedular rating for 
residuals of a right fibula and tibia fracture, currently 
evaluated as 30 percent disabling.  The Board must remand the 
issue for such an action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

In a similar fashion, by a May 2006 rating decision, the RO 
granted a temporary evaluation of 100 percent effective from 
July 27, 1997, through August 31, 1997, for residuals of a 
right fibula and tibia fracture based on surgical treatment 
necessitating convalescence.  See 38 C.F.R. § 4.30 (2009).  
In a July 2006 statement, the Veteran indicated that the 
temporary award of 100 percent should have been extended 
through at least December 27, 1997, and not August 31, 1997.  
This statement can reasonably be construed as a timely filed 
notice of disagreement with the date the temporary total 
rating was discontinued as set forth in the May 2006 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.302.  As was the case with the previous issue, no SOC has 
been furnished concerning the temporary total disability 
rating based on convalescence, or at least no SOC has been 
associated with the claims file that is before the Board.  
Therefore, the Board must also remand the issue of 
entitlement to an extension of a temporary total disability 
rating based on the need for convalescence beyond August 31, 
1997, for residuals of a right fibula and tibia fracture, for 
the issuance of a SOC.  See Manlincon, 12 Vet. App. at 240-
41.

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2009) 
regarding the issues of entitlement to an 
increased schedular rating for residuals 
of a right fibula and tibia fracture, 
currently evaluated as 30 percent 
disabling, and entitlement to an 
extension of a temporary total disability 
rating based on the need for 
convalescence beyond August 31, 1997, for 
residuals of a right fibula and tibia 
fracture.  This is required unless the 
matters are resolved by granting the full 
benefits sought, or by the Veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the Veteran files a 
timely substantive appeal should any of 
these two issues be returned to the 
Board.

2.  An appropriately designated physician 
should review the claims file and take a 
detailed history regarding the Veteran's 
employment and education and vocational 
attainment.  The examiner is requested to 
provide a retrospective opinion as to 
whether the Veteran's service-connected 
disabilities combined to render him 
unable to secure or follow substantially 
gainful employment consistent with his 
education and occupational experience 
prior to November 1, 2002.  If so, the 
date when this occurred should be 
identified.  (Service connection was in 
effect for: left finger and left ankle 
disability (effective in October 1963); 
right leg disability (effective in July 
1997); left knee disability (effective in 
October 1998); and back disability 
(effective in February 2001)).  Non-
service-connected disabilities should not 
be considered.  Any opinion should be set 
forth in detail and explained in the 
context of the record.



(The AOJ should arrange for the Veteran 
to undergo another medical examination 
only if such examination is needed to 
answer the question posed above.)

3.  After the requested opinion report 
has been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue of entitlement to an 
effective date earlier than November 1, 
2002, for the award of a TDIU rating.  
Consider 38 C.F.R. § 4.16(b) in light of 
the evidence, especially the opinion that 
may have been obtained on remand, and 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service.  Provide an explanation 
if a referral is not warranted.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

